Citation Nr: 0928897	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 23, 2002, 
for service connection for posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for PTSD 
and assigned a 100 percent rating effective May 23, 2002.  

On June 8, 2007, the Board issued a decision which denied an 
effective date earlier than May 23, 2002, for service 
connection for PTSD.  The Veteran appealed that Board 
decision to the United States Court of Appeals for Veterans 
Claims.  In January 2009, VA and the appellant filed a Joint 
Motion for Remand.  By an Order dated in January 2009, the 
Court granted the Joint Motion, and the case was returned to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran contends that he is entitled to an earlier 
effective date for service connection for PTSD because he was 
diagnosed with mental disorders and filed numerous claims for 
service connection beginning in 1970.  He contends that 
38 C.F.R. § 3.156(c) is applicable and that reconsideration 
of the earlier claims is required.

The Veteran submitted claims for service connection for 
mental disorders on several occasions starting in February 
1970.  In response to each claim, the RO denied service 
connection, the Veteran did not express disagreement within 
one year, and the decision became final.  

The effective date for the grant of service connection based 
on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (a diagnosis that must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125; Cohen v. Brown, 10 Vet. App. 128 
(1997).

The RO received the current petition to reopen a final 
disallowed claim for service connection for PTSD on May 23, 
2002.  With his claim, the Veteran submitted a statement 
dated April 29, 2002, from a VA psychiatrist who stated that 
the Veteran was diagnosed with PTSD based on incidents in 
Vietnam when the Veteran had witnessed the deaths of several 
fellow soldiers.  The RO verified the deaths of two buddies 
claimed by the Veteran as stressors through an internet 
article submitted by the Veteran regarding one death and 
internal VA records verified the death of another.  That was 
considered credible supporting evidence that the claimed 
in-service stressors occurred.  A March 2003 VA examination 
diagnosed PTSD.  In August 2003, the RO reopened the claim, 
granted service connection and assigned a 100 percent rating, 
effective May 23, 2002, the date of receipt of the petition 
to reopen the claim.  

Official service department records relevant to the claimed 
in-service stressor events were received from the Department 
of the Army, Center for Unit Records Research (now the Joint 
Services Records Research Center) in October 2003, following 
the grant of service connection.  

Under the general rule, an effective date earlier than May 
23, 2002, for service connection for PTSD is not warranted as 
the date of receipt of the petition to reopen a final 
disallowed claim was later than the date the entitlement 
arose.  Entitlement is shown by a diagnosis of PTSD and 
credible supporting evidence that the claimed in-service 
stressors occurred.  

However, 38 C.F.R. § 3.156(c)(1) establishes an exception to 
the general effective date rule set forth in 38 C.F.R. 
§ 3.400.  The regulation was revised during the pendency of 
this appeal, effective October 6, 2006.  71 Fed. Reg. 52455 
(September 6, 2006).  Where a law or regulation governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the revised version of 38 C.F.R. § 3.156(c), 
notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  
Such records include, but are not limited to service records 
that are related to a claimed in-service event, injury, or 
disease, regardless of whether such records mention the 
veteran by name, as long as the other requirements of 
38 C.F.R. § 3.156(c) are met.  38 C.F.R. § 3.156(c)(1)(i) 
(2008).  That version of the regulation is most favorable to 
the Veteran.

The application of the rule is limited by the statement it 
"does not apply to records that VA could not have obtained 
when it decided the claim because the records did not exist 
when VA decided the claim, or because the claimant failed to 
provide VA sufficient information for VA to identify and 
obtain the records from the respective service department, 
the Joint Services Records Research Center, or from any other 
official source".  38 C.F.R. § 3.156 (c)(2) (2008).

An award made based all or in part on the records identified 
by 38 C.F.R. § 3.156(c)(1) is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  38 C.F.R. § 3.156 (c)(3)

As the revised 38 C.F.R. § 3.156(c) regulation includes the 
rule regarding the effective date of an award of benefits 
based all or in part on newly discovered service department 
records the effective date provision for service department 
records was removed from 38 C.F.R. § 3.400(q).  

In this case, in October 2003, VA received service department 
records, including a unit history, daily staff journals, and 
casualty reports, which pertained to the military experiences 
claimed by the Veteran.  Under the revised version of 
38 C.F.R. § 3.156(c), the Board finds that reconsideration of 
prior decisions is in order.  

The Board finds that those rating decisions prior to a claim 
received in January 1996 need not be reconsidered because 
sufficient information for VA to identify and request the 
service department records was not shown prior to that date.

In a claim received in January 1996 the Veteran filed a claim 
for service connection for PTSD and claimed that during 
service in Vietnam he was exposed to stressful situations 
there were probably responsible for his disorder.  He 
requested collection of all evidence in his military file 
that might reflect his involvement in the stressful situation 
where his friend was killed.  In response to a letter 
requesting more information, the Veteran responded in June 
1996 and provided information about the unit to which he had 
been assigned and the names of two servicemen who were killed 
which were traumatic events for him.  He also claimed as a 
stressor his experience in the combat zone in Vietnam.  He 
also submitted a copy of his service personnel records, and 
copies of information regarding a religious service held for 
three servicemen killed in action.  The RO denied his claim 
in a July 1996 rating decision.

In a claim received in November 1997 the Veteran requested 
his claim for service connection for PTSD be reopened.  A 
rating decision letter dated in March 1998 denied the claim 
for failure to submit evidence showing the Veteran was 
suffering from PTSD.  

VA outpatient treatment records received in May 1998 were 
considered a reopened claim.  A June 2000 rating decision 
denied entitlement to PTSD.  

Thus, with consideration of the service department records 
received in October 2003, the Board finds that the RO should 
reconsider the July 1996 rating decision, based on a January 
1996 claim; the March 1998 rating decision, based on a 
November 1997 claim; and the June 2000 rating decision, based 
on a May 1998 claim.  The Board finds that the Veteran 
submitted sufficient information for VA to identify and 
obtain the service records to verify the deaths of the 
Veteran's fellow servicemen in conjunction with the January 
1996 claim.  Therefore, all rating decisions after that claim 
should be reconsidered.

The Veteran's petition in May 2002 that his claim for PTSD be 
reopened which included a private medical statement dated in 
April 2002, is the claim on appeal that was eventually 
granted and need not be reconsidered inasmuch as it allowed 
service connection.  However, the effective date for that 
grant of service connection for PTSD should be readjudicated 
as that is the claim currently on appeal, but is inextricably 
intertwined with the readjudication of the previous rating 
decisions.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With consideration of the relevant 
official service department records 
received in October 2003 that existed 
and had not been associated with the 
claims file, reconsider the claims 
received in January 1996, denied in a 
July 1996 rating decision; November 
1997, denied in a March 1998 rating 
decision; and May 1998, denied in a 
June 2000 rating decision.   

2.  With consideration of the relevant 
official service department records 
received in October 2003 that existed 
and previously had not been associated 
with the claims file, readjudicate the 
effective date for service connection 
for PTSD in the claim received in May 
2003. 

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

